Citation Nr: 0617078	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-33 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a tonsil 
disability, claimed as burst tonsils.

2.  Entitlement to service connection for a left knee and 
ankle disability, claimed as a turned left knee and ankle.

3.  Entitlement to service connection for a disability 
manifested by lower extremity swelling, claimed as 
elephantitis of the legs.

4.  Entitlement to service connection for malaria.

5.  Entitlement to service connection for an eye disorder, 
claimed as burned eyes.

6.  Entitlement to a skin disorder of the face and ears, 
claimed as a fungus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Nashville, Tennessee.
 
In a VA Form 21-4138, Statement in Support of Claim, received 
in August 2003, the veteran filed a claim for "improved 
pension or compensation."  As this issue has not been 
adjudicated, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran does not have a currently diagnosed 
disability of the tonsils or eyes, and he does not currently 
have malaria. 

2.  The veteran's current skin and lower extremity disorders, 
diagnosed as basal cell carcinoma and osteoarthritis, 
respectively, are not shown to be related to military 
service, and the presence of arthritis is not shown by the 
evidence within one year from date of separation from 
service.




CONCLUSIONS OF LAW

1.  A tonsil disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  A left knee and ankle disability was not incurred in or 
aggravated by active military service, nor can it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

3.  A disability manifested by swelling of the lower 
extremities was not incurred in or aggravated by active 
military service, nor can it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  Malaria was not incurred in or aggravated by active 
military service, nor can it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

5.  An eye disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

6.  A skin disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  Prior to the initial adjudication of the 
claims, a letter dated in June 2001 was sent from the RO to 
the veteran that satisfies the duty to notify provisions. The 
veteran was told of what was required to substantiate his 
claims and of his and VA's respective duties, and was asked 
to submit evidence and/or information to the RO. Since 
service connection is being denied, no disability rating or 
effective date will be assigned, so there is no possibility 
of any prejudice to the veteran if the notification is 
lacking with regard to informing the veteran of any assigned 
rating or effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

As for the duty to assist, the result of RO development 
indicated that the veteran's service medical records were 
likely destroyed, presumed to have been lost in a 1973 fire 
at the National Personnel Records Center (NPRC) facility 
located in St. Louis, Missouri. VA has a heightened duty in 
these cases.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  The Board concludes, however, that the heightened 
duty to assist has been met in this case.  The claims file 
contains all available evidence pertinent to the claims, 
including numerous lay statements, and it is documented that 
an exhaustive search was conducted for the service medical 
records.  A post-service private treating physician was 
identified by the veteran, but it was also mentioned that the 
treating physician died and thus could not assist in 
substantiating the claims.  VA has also considered 
development for VA examination, but examinations are 
unnecessary for the issues on appeal because the evidentiary 
record does not show that the veteran currently has a tonsil, 
eye, or malaria disability, and his claimed skin and lower 
extremity disabilities are not associated with an established 
event, injury, or disease in service; did not manifest during 
an applicable presumptive period; and are not otherwise 
associated with military service.  38 C.F.R. § 3.159(c)(4); 
Compare Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), 
and Charles v. Principi, 16 Vet. App. 370 (2002).  
Furthermore, as there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. April 5, 2006); see also 
Dingess/Hartman v. Nicholson, supra.
 
Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  For certain chronic disorders, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Tonsils, Eyes, Malaria

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' (Court) 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  In this case, the record does not contain competent 
medical evidence of a current diagnosis of a tonsil, eye, or 
malaria disability.  There is also affirmative evidence the 
veteran does not have malaria, as malaria testing in 2003 was 
deemed negative.

The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Here, the Board notes 
that the June 2001 duty to assist letter emphasized that the 
competent evidence must show a current physical or mental 
disability.  Here, the only evidence addressing the tonsils, 
eyes, and malaria are the veteran's own statements, which 
merely report he experienced these disabilities in service.  

Left Knee and Ankle, Leg Swelling, Skin

The medical evidence of record includes current diagnoses of 
osteoarthritis and basal cell carcinoma, but the evidentiary 
record does not show that these disabilities are related to 
service.

With the exception of one VA medical record dated in 1949, 
the post-service medical evidence is dated many years after 
service separation and tends to show that the veteran's 
claimed disabilities began well after service and are not 
otherwise related to service.  Regarding the veteran's 
diagnosed arthritis, the VA medical evidence does not 
establish the onset of this disorder until recent years and 
clearly beyond the one-year post-service presumptive period.  
Likewise, with post-service evidenced dated no earlier than 
1996, there is no competent evidence that the veteran's basal 
cell carcinoma had its onset in service.

As noted, the record includes a VA hospitalization report 
dated in October 1949, and the only established clinical 
diagnosis on admission was "fever of unknown origin."  The 
earliest identified VA treating source is the VA facility in 
McKinney, Texas, and in a March 2001 statement, the veteran 
reported that he was treated by VA at McKinney in 1950 for 
malarial fever.  Including the veteran's statements, there is 
nothing to suggest he received treatment for arthritis or a 
skin disorder at McKinney, Texas, and this tends to support 
the conclusion that his currently claimed disorders had their 
onset many years after service.     

Consideration has been given to the veteran's contentions 
regarding the etiology of his skin and lower extremity 
disorders, to include their specific diagnoses, such as 
"fungus" and "elephantitis."  Consideration has also been 
given to the various lay statements of record received in 
October 2001, which tend indicate the veteran appeared 
healthier prior to service than he did after service 
separation, but neither the Board nor laypersons can render 
opinions requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Health professionals, however, are experts 
and are presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis or opinion.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  In this case, the competent medical evidence 
establishes the veteran experiences arthritis and basal cell 
carcinoma, and no other skin or lower extremity disorder, and 
there is no medical opinion or other competent medical 
evidence of record linking these disabilities to service.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2005).  As the evidentiary record shows 
that the veteran does not currently have a diagnosed tonsil, 
eye, or malaria disability; that the veteran's current skin 
and lower extremity disorders are not related to service; and 
that arthritis was not manifested within the first year after 
service separation, the preponderance of the evidence is 
against the veteran's claims, and they must be denied.
















	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a tonsil disability, claimed as burst 
tonsils, is denied.

Service connection for a left knee and ankle disability, 
claimed as a turned left knee and ankle, is denied.

Service connection for a disability manifested by lower 
extremity swelling, claimed as elephantitis of the legs, is 
denied.

Service connection for malaria is denied.

Service connection for an eye disorder, claimed as burned 
eyes, is denied.

Service connection for a skin disorder of the face and ears, 
claimed as a fungus, is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


